



EXHIBIT 10.32
swkslogo2.jpg [swkslogo2.jpg]
August 29, 2016
Mr. Kris Sennesael


Re:    Change in Control / Severance Agreement
Dear Kris:
This letter agreement (the “Agreement”) sets out the severance arrangements
concerning your employment with Skyworks Solutions, Inc. (“Skyworks”).
1.
Termination of Employment Related to Change in Control

1.1    If: (a) a Change in Control occurs during the Initial Term or the
Additional Term (as defined in Section 9) and (b) your employment with Skyworks
is terminated by Skyworks without Cause or you terminate your employment with
Skyworks for Good Reason, in either case within the period of time commencing
three (3) months prior to and ending twelve (12) months following the Change in
Control, then you will receive the benefits provided in Section 1.2 and Section
2 below.
1.2    Subject to the provisions of Sections 3.3, 8 and 12, (a) as soon as
practicable (but not more than sixty (60) days) after the date of any
termination of your employment described in Section 1.1 (or such later date as
may be required by this Section 1.2 or by Section 12.2), Skyworks shall pay you
a lump sum equal to one and one-half (1.5) times the sum of (i) your rate of
annual base salary in effect immediately prior to the Change in Control, and
(ii) the greater of (A) the average of the annual short-term cash incentive
payments you received for each of the three years prior to the year in which the
Change in Control occurs, or (B) your target annual short-term cash incentive
opportunity for the year in which the Change in Control occurs; (b) on the date
of any termination described in Section 1.1, all of your then-outstanding
Skyworks stock options shall remain exercisable for a period of eighteen (18)
months after the termination date (or, if earlier, until the last day of the
full option term), subject to their other terms and conditions; and (c) Skyworks
shall make contributions to the cost of COBRA (Consolidated Omnibus Budget
Reconciliation Act) coverage on your behalf (and on behalf of any applicable
dependents) for a period of eighteen (18) months after your termination if you
elect COBRA coverage, and only for so long as such coverage continues in force;
provided, however, that if you commence new employment and are eligible for a
new group health plan, Skyworks’ contributions toward COBRA coverage shall end
when the new employment begins. The cost of COBRA coverage shall be determined
on the same basis as Skyworks’ contribution to Skyworks-provided health and
dental insurance coverage in effect immediately before your termination of your
employment for an active employee with the same coverage elections.
Notwithstanding the foregoing, if for any reason such benefits cannot be
provided through Skyworks’ group or other plans, Skyworks shall reimburse you
for your reasonable cost of obtaining equivalent benefits, such reimbursements
to be made on the same schedule as the COBRA contributions otherwise would have
been paid. Notwithstanding anything in this agreement to the contrary, in the
event that your employment is terminated prior to the Change in Control, no
payments shall be made under this Section 1.2 until after the effective date of
the Change in Control.


2.
Effect of Change in Control on Equity Awards

2.1    For purposes of this Section 2, “Equity Acceleration Date” means:
(a)the effective date of the Change in Control, in the event that you experience
a termination of employment described in Section 1.1 that is within the period
of time commencing three (3) months prior to the Change in Control and ending on
the effective date of the Change in Control; or





--------------------------------------------------------------------------------





(b)the effective date of your termination of employment, in the event that you
experience a termination of employment described in Section 1.1 that is within
the period of time commencing on the effective date of the Change in Control and
ending twelve (12) months following the Change in Control.
2.2    In the event that you experience a termination of employment without
Cause or for Good Reason, as described in Section 1.1, that is within the period
of time commencing three (3) months prior to the Change in Control and ending on
the effective date of the Change in Control, then on the date of your
termination, each outstanding and unvested equity award held by you as of the
day prior to the date of your termination of employment shall:
(a)remain outstanding for the period of three months following your termination
of employment with any vesting of such award being suspended until it is
determined whether there is a Change in Control during the three (3) month
period following your termination of employment;
(b)if a Change in Control occurs within the three (3) month period following
your termination of employment, be treated as if you had remained employed by
Skyworks through the effective date of the Change in Control and notwithstanding
any vesting schedule, forfeiture provisions, or anything else to the contrary in
the respective award agreement or plan document governing such award, subject to
the same terms and conditions as in effect immediately prior to your termination
of employment and subject to any applicable provisions of this Section 2; and
(c)if no Change in Control occurs within the three (3) month period following
your termination of employment, terminate and be of no further force or effect
except as otherwise provided in this Agreement.
2.3    If a Change in Control occurs during the Initial Term or the Additional
Term, then the following provisions shall apply to your then-outstanding equity
awards (including any equity awards that remain outstanding as of the Change in
Control pursuant to Section 2.2):
(a)In the event that you hold a performance-based equity award that vests based
upon the achievement of performance metrics and upon providing continued service
to Skyworks, and the Change in Control occurs prior to the “measurement date”
(i.e. the last day of the applicable performance period) for such award, then
upon the effective date of the Change in Control such award shall be earned as
to the greater of (i) the “Target” level of shares for such award, or (ii) the
number of shares that would have been earned pursuant to the terms of such award
based upon performance up through and including the day prior to the date of the
Change in Control; provided, however, that if the Compensation Committee of the
Board (the “Compensation Committee”) determines in its sole discretion that it
is impracticable to calculate the number of shares that would have been earned
under subsection (ii) above with respect to one or more of the applicable
performance metrics of the award, then such award shall be earned as to the
“Target” level of shares covered by such performance metric(s). For the
avoidance of doubt, any deemed satisfaction of performance goals as described in
this Section 2.3(a) shall occur prior to the assumption, substitution, or
accelerated vesting of such award as provided in this Section 2.3 or in Section
2.4.
(b)In the event that the successor or surviving company in the Change in Control
does not agree to assume, or substitute for, an equity award (or in which
Skyworks is the ultimate parent corporation and does not agree to continue the
equity award) on substantially similar terms with substantially equivalent
economic benefits (which benefits shall include, for the avoidance of doubt, the
liquidity of the securities underlying the assumed or substituted award
following the Change in Control) as exist for such award immediately prior to
the Change in Control, as determined in the sole discretion of the Compensation
Committee, then such equity award shall, immediately prior to the Change in
Control, automatically become vested, exercisable, and issuable, and any
forfeiture restrictions thereon shall immediately lapse, as applicable, in each
case, with respect to one-hundred percent (100%) of that number of then-unvested
shares underlying such equity award, after giving effect to any deemed
satisfaction of performance goals as described in Section 2.3(a).
(c)In the event that the successor or surviving company in the Change in Control
agrees to assume, or substitute for, an outstanding equity award (or in which
Skyworks is the ultimate parent corporation and agrees to continue the equity
award) on substantially similar terms with substantially equivalent economic
benefits (which benefits shall include, for the avoidance of doubt, the
liquidity of the securities underlying the assumed or substituted award
following the Change in Control) as exist for such award immediately prior to
the Change in Control (but after giving effect to any deemed satisfaction of
performance goals as described in Section 2.3





--------------------------------------------------------------------------------





(a)), as determined in the sole discretion of the Compensation Committee, then
for the avoidance of doubt, such equity award shall continue to be subject to
the same time-based vesting schedule to which the award was subject immediately
prior to the Change in Control.
2.4    Subject to the provisions of Sections 3.3, 8 and 12, each outstanding and
unvested equity award held by you on the Equity Acceleration Date that, pursuant
to its terms and after giving effect to any deemed satisfaction of performance
goals as described in Section 2.3(a) and any deemed continued employment through
the effective date of the Change in Control as described in Section 2.2, vests
solely based upon providing continued service to Skyworks (or, if applicable, a
successor corporation to Skyworks), including, without limitation, stock
options, restricted stock awards (including restricted stock unit awards), and
performance-based equity awards that are earned but unissued, shall on the
Equity Acceleration Date automatically become vested, exercisable, and issuable,
and any forfeiture restrictions thereon shall immediately lapse, as applicable,
in each case, with respect to one-hundred percent (100%) of that number of
then-unvested shares underlying such equity award. For the avoidance of doubt,
the reference in this Section 2.4 to “performance-based equity awards that are
earned but unissued” shall include any awards (i) for which the measurement date
occurs on or prior to the effective date of the Change in Control, and (ii) for
which the Change in Control occurs prior to the measurement date and which are
upon the Change in Control converted into, or substituted by, awards vesting
solely based upon providing continued service to Skyworks or its successor,
pursuant to Section 2.3 above.
2.5    Subject to Section 12.4, any shares that are issued pursuant to Section
2.3(b) or Section 2.4 shall be issued to you on, or as soon as practicable (but
not more than sixty (60) days) after, the Equity Acceleration Date (or such
later date as may be required by Section 12.2).
3.Termination of Employment by Skyworks without Cause
3.1    If, during the Initial Term or the Additional Term (as defined in Section
9), your employment with Skyworks is terminated by Skyworks without Cause, then
you will receive the benefits specified in Section 3.2 below. If your employment
is terminated by Skyworks for Cause or by you for any reason, you will not be
entitled to receive the benefits specified in Section 3.2 below.
3.2    Subject to the provisions of Sections 3.3, 8 and 12, (a) in the event of
any termination of your employment described in Section 3.1, Skyworks shall
provide to you biweekly compensation continuation payments commencing as soon as
practicable (but not more than sixty (60) days) after the date of such
termination (or such later date as may be required by Section 12.2) and
continuing for a period of twelve (12) months following the termination of your
employment, with each such compensation continuation payment being equal to the
quotient of (i) divided by (ii), where (i) equals the sum of (A) your
then-current annual base salary, and (B) any short-term cash incentive payment
then due, and (ii) equals 26 (which, for the avoidance of doubt, shall be the
number of biweekly compensation continuation payments); (b) all of your
then-vested outstanding Skyworks stock options shall remain exercisable for a
period of twelve (12) months after the date of your employment termination (or,
if earlier, until the last day of the full option term), subject to their terms
and conditions, and (c) Skyworks shall make contributions to the cost of COBRA
(Consolidated Omnibus Budget Reconciliation Act) coverage on your behalf (and on
behalf of any applicable dependents) for a period of twelve (12) months after
your termination if you elect COBRA coverage, and only for so long as such
coverage continues in force; provided, however, that if you commence new
employment and are eligible for a new group health plan, Skyworks’ contributions
toward COBRA coverage shall end when the new employment begins. The cost of
COBRA coverage shall be determined on the same basis as Skyworks’ contribution
to Skyworks-provided health and dental insurance coverage in effect immediately
before your termination of your employment for an active employee with the same
coverage elections. Notwithstanding the foregoing, if for any reason such
benefits cannot be provided through Skyworks’ group or other plans, Skyworks
shall reimburse you for your reasonable cost of obtaining equivalent benefits,
such reimbursements to be made on the same schedule as the COBRA contributions
otherwise would have been paid.
3.3    For the avoidance of doubt and notwithstanding anything in this Agreement
to the contrary, in the event that you experience a termination of employment
without Cause as described in Section 1.1 and are entitled to receive the
benefits set forth in Sections 1.2 and 2 above, then you shall not be entitled
to receive any benefits set forth in Section 3.2 following the later of (a) the
date of your termination of employment, and (b) the effective date of the Change
in Control. Any payments and benefits to which you become entitled under
Section 1.2 upon the effective date of a Change in Control, as a result of a
qualifying termination of employment within the three (3) months prior to such
Change in





--------------------------------------------------------------------------------





Control, shall be reduced in amount or duration, as applicable, equal to the
payments and benefits you have received pursuant to Section 3.2 prior to the
effective date of such Change in Control, if any.
4.Termination of Employment Due to Death or Disability
4.1    In the event of your termination of employment due to death or permanent
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986 (the “Code”)) during the Initial Term or the Additional Term, on the
date of such termination each outstanding and unvested equity award held by you
that, pursuant to its terms, vests solely based upon providing continued service
to Skyworks, including, without limitation, stock options, restricted stock
awards (including restricted stock unit awards), and performance-based equity
awards that are earned but unissued, shall automatically become vested,
exercisable, and issuable, and any forfeiture restrictions thereon shall
immediately lapse, as applicable, in each case, with respect to one-hundred
percent (100%) of that number of then-unvested shares underlying such equity
award.
4.2    All outstanding stock options that are exercisable upon your termination
of employment due to death or permanent disability (including any stock options
that become vested and exercisable pursuant to Section 4.1) shall remain
exercisable for a period of time expiring on the earlier of (a) the one (1) year
anniversary of your termination of employment due to death or permanent
disability, and (b) the final expiration date of such stock options as set forth
in the applicable stock option agreement, subject to their other terms and
conditions.
4.3    In the event that you hold a performance-based equity award that vests
based upon the achievement of performance metrics and upon providing continued
service to Skyworks and your termination of employment due to death or permanent
disability occurs prior to the “measurement date” (i.e. the last day of the
applicable performance period) for such award, then such award shall, as of the
measurement date, (a) be earned as to the greater of (i) the “Target” level of
shares for such award, or (ii) the number of shares that would have been earned
pursuant to the terms of such award had you remained employed through the
measurement date, and (b) automatically become vested, exercisable, and
issuable, and any forfeiture restrictions thereon shall immediately lapse, as
applicable, in each case, as of the measurement date, with respect to
one-hundred percent (100%) of that number of then-unvested shares underlying
such equity award that are earned pursuant to (a) above.
4.4    Subject to Section 12.4, any shares that are issued pursuant to Section
4.1 shall be issued to you (or to your estate, if applicable) as soon as
practicable (but not more than sixty (60) days) after the date of your
termination (or such later date as may be required by Section 12.2). Subject to
Section 12.4, any shares that are issued pursuant to Section 4.3 shall be issued
to you (or to your estate, if applicable) as soon as practicable (but not more
than sixty (60) days) after the measurement date.
5.Other Terminations of Employment
In the event of your termination of employment by Skyworks for Cause or by you
for any or no reason other than as a termination of employment described in
Sections 1.1, 3.1, or 4.1, you shall not be entitled to any benefits under this
Agreement; provided, however, that Skyworks shall pay you any unpaid wages and
vacation as may be required by applicable law and provide you with the ability
to elect any continued health coverage as may be required under COBRA or similar
state law.
6.
Limitation on Benefits

6.1    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to you, or for your benefit, under any other Skyworks plan or
agreement (such payments or benefits, the “Benefits”) would be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in your retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the Excise Tax), than if you received all of the Benefits (such reduced amount,
the “Limited Benefit Amount”).
6.2    A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Section 6 and the amount of such Limited
Benefit Amount shall be made by Skyworks’ independent public accountants or
another certified public accounting firm, executive compensation consulting firm
or law firm of national reputation designated by Skyworks (the “Firm”) at
Skyworks’ expense. The Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to you and to Skyworks within





--------------------------------------------------------------------------------





ten (10) business days of the date on which your right to the Benefits is
triggered (if requested at that time by you or by Skyworks) or such other time
as reasonably requested by you or by Skyworks. Unless you provide written notice
to Skyworks within ten (10) business days of the delivery to you of the
Determination that you dispute such Determination, the Determination shall be
binding, final and conclusive upon you and Skyworks. If the Firm determines that
no Excise Tax is payable by you with respect to any Benefits, it shall furnish
to you and to Skyworks, in writing, a summary of the assumptions and
calculations made by the Firm to support its conclusion that no Excise Tax will
be imposed with respect to any such Benefits.
6.3    Any reduction in payments and/or benefits pursuant to this Section 6 to
effectuate the Limited Benefit Amount shall occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits payable to you.
7.Non-Solicitation
7.1    You agree that while employed by Skyworks and for one (1) year
thereafter, you will not, either directly or through others, raid, solicit, or
attempt to solicit any employee of Skyworks or any subsidiary or affiliate of
Skyworks (collectively, the “Company”) to terminate his or her relationship with
the Company in order to become an employee to or for any person or entity. You
further agree that you will not disrupt or interfere or attempt to disrupt or
interfere with the Company’s relationships with such employees. You also agree
that in addition to any damages that may be recovered, the prevailing party in
any legal action to enforce this non-solicitation agreement shall be entitled to
recover its costs and attorneys’ fees from the other party.
7.2    You understand and acknowledge that Skyworks’ remedies at law for breach
of any of the restrictions in this Section 7 are inadequate and that any such
breach will cause irreparable harm to Skyworks. You therefore agree that in
addition and as a supplement to such other rights and remedies as may exist in
Skyworks’ favor, Skyworks may apply to any court having jurisdiction to enforce
the specific performance of the restrictions in this Section 7, and may apply
for injunctive relief against any act which would violate those restrictions.
8.Release of Claims
Skyworks shall have no obligation to make any payments or provide any benefits
pursuant to Sections 1, 2, or 3, as applicable, unless (a) you agree to sign and
deliver to the General Counsel of Skyworks a release of claims in substantially
the form attached hereto as Exhibit A (the “Release”) and (b) the Release has
become non-revocable by the sixtieth (60th) day following the date of
termination of your employment.
9.
Term

This Agreement shall become effective on the date executed by the parties hereto
(the “Effective Date”), and shall remain effective for an initial term of two
(2) years from the Effective Date (the “Initial Term”); provided however, that
if your employment terminates within the Initial Term, this Agreement shall
remain in effect until all of your and Skyworks’ obligations hereunder have been
fully satisfied. Following the Initial Term, this Agreement shall renew
automatically on the anniversary of the Effective Date for up to five (5)
additional one (1) year periods (each an “Additional Term”) unless, at least
ninety (90) days prior to the end of the then-current term of the Agreement,
either party provides written notice to the other party that the Agreement
should not be extended; if your employment terminates during any Additional
Term, this Agreement shall remain in effect until all of your and Skyworks’
obligations hereunder have been fully satisfied. Notwithstanding anything to the
contrary herein, your obligations pursuant to Section 7 shall survive any
termination of this Agreement and extend throughout the non-solicitation period.
10.
Entire Agreement

10.1    This Agreement contains the entire agreement and understanding of the
parties with respect to the subject matter contained herein. For the avoidance
of doubt, you shall not be eligible to receive severance payments under any
severance plan, program or policy maintained by Skyworks.
10.2    You acknowledge and agree that you will be subject to the provisions of
the compensation clawback policy that Skyworks implements to comply with
applicable law upon the SEC’s adoption of final rules related to compensation
clawback policies as required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act.





--------------------------------------------------------------------------------





10.3    You acknowledge and agree that your employment with Skyworks will
continue to be “at will” and that your employment can be terminated with or
without Cause at any time, with or without advance notice.
11.Definitions
11.1    “Cause” means:
(a)your deliberate dishonesty that is significantly detrimental to the best
interests of Skyworks or any subsidiary or affiliate;
(b)conduct on your part constituting an act of moral turpitude;
(c)your willful disloyalty to Skyworks or refusal or failure to obey the
directions of the Board; or
(d)your incompetent performance or substantial or continuing inattention to or
neglect of duties assigned to you.
Any determination of Cause must be made by the full Board at a meeting duly
called.
11.2    “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
(a)the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of Skyworks if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of
either (x) the then-outstanding shares of common stock of Skyworks (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of Skyworks entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from
Skyworks (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of Skyworks, unless the Person exercising,
converting or exchanging such security acquired such security directly from
Skyworks or an underwriter or agent of Skyworks), (ii) any acquisition by
Skyworks, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Skyworks or any corporation controlled by Skyworks,
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i) and (ii) of subsection (c) of this Section 11.2; or
(b)such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of Skyworks (the “Board”) (or, if applicable,
the Board of Directors of a successor corporation to Skyworks), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or
(c)the consummation of a merger, consolidation, reorganization, recapitalization
or statutory share exchange involving Skyworks or a sale or other disposition of
all or substantially all of the assets of Skyworks in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (i) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a





--------------------------------------------------------------------------------





corporation which as a result of such transaction owns Skyworks or substantially
all of Skyworks’ assets either directly or through one or more subsidiaries)
(such resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (ii)
no Person (excluding any employee benefit plan (or related trust) maintained or
sponsored by Skyworks or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 40% or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or
(d)approval by the stockholders of Skyworks of a complete liquidation or
dissolution of Skyworks.
Notwithstanding anything herein to the contrary, to the extent that any payment
or benefit hereunder constitutes nonqualified deferred compensation within the
meaning of Section 409A (as defined below), then, with respect to such payment
or benefit, any event constituting a Change in Control above must also
constitute a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).
11.3    “Good Reason” means the occurrence of any of the following events
without your prior written consent:
(a)a material diminution of your base compensation;
(b)a material diminution in your authority, duties or responsibilities;
(c)a material diminution in the authority, duties or responsibilities of the
supervisor to whom you are required to report, such a material diminution to
include the supervisor to whom you are required to report no longer reporting to
the Board of Directors of Skyworks (or its successor or parent) or the analogous
governing body of Skyworks (or its successor or parent);
(d)a material change in the geographic location at which you are directed that
you must perform your duties, which Skyworks has determined shall include a
change in your principal place of employment at Skyworks’ or an affiliate’s
direction from the location of your principal place of employment immediately
prior to the Effective Date of this Agreement to a location more than fifty (50)
miles from such principal place of employment; or
(e)any action or inaction constituting a material breach by Skyworks of the
terms of this Agreement.
Your termination of employment shall not be deemed to be for Good Reason unless,
within sixty (60) days of the occurrence of the event constituting Good Reason,
you have provided Skyworks with (i) at least thirty (30) days’ advance written
notice of your decision to terminate your employment for Good Reason, and (ii) a
period of not less than thirty (30) days to cure the event or condition
described in subsections (a), (b), (c), (d), or (e) above, and Skyworks has
either failed to so cure the event or waived its right to cure the event, to the
extent it is then subject to cure.
12.
Miscellaneous

12.1    All claims by you for benefits under this Agreement shall be directed to
and determined by the Board and shall be in writing. Any denial by the Board of
a claim for benefits under this Agreement shall be delivered to you in writing
and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Board shall afford a reasonable
opportunity to you for a review of the decision denying a claim. Any further
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Orange County, California, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Skyworks agrees to pay as incurred, to the full extent permitted
by law, all legal, accounting and other fees and expenses which you may
reasonably incur as a result of any claim or contest (regardless of the outcome
thereof) by Skyworks, you or others regarding the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by you regarding the
amount of any payment or benefits pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code. Notwithstanding anything in this Agreement to
the contrary, (a) no provision of this Agreement shall operate to extend the
life of any option beyond the term originally stated in the applicable option
grant or option agreement; (b) the reimbursement of a fee or expense pursuant to
this Section 12 shall be provided not later than the calendar year





--------------------------------------------------------------------------------





following the calendar year in which the fee or expense was incurred, (c) the
amount of fees and expenses eligible for reimbursement during any calendar year
may not affect the amount of fees and expenses eligible for reimbursement in any
other calendar year, (d) the right to reimbursement under this Section 12 is not
subject to liquidation or exchange for another benefit and (e) the obligation of
Skyworks under this Section 12 shall survive the termination for any reason of
this Agreement and shall remain in effect until the applicable statute of
limitation has expired with respect to any claim or contest (regardless of the
outcome thereof) by Skyworks, you or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by you
regarding the amount of any payment or benefits pursuant to this Agreement).
12.2    This Agreement is intended to comply with or be exempt from Section 409A
of the Code and any related regulations or other applicable guidance promulgated
thereunder (collectively, “Section 409A”), to the extent applicable. It is the
intent of the parties hereto that all severance payments and benefits provided
pursuant to this Agreement qualify as short-term deferrals, as defined in
Treasury Regulation §1.409A-1(a)(4), separation pay due to an involuntary
separation from service under Treasury Regulation §1.409A-1(b)(9)(iii),
reimbursement of medical benefits under Treasury Regulation
§1.409A-1(b)(9)(v)(B), and/or limited payments, as defined in Treasury
Regulation §1.409A-1(b)(9)(v)(D), to the extent applicable. If (a) it is
determined that any payments or benefits provided pursuant to this Agreement
that are paid upon “separation from service” (as that term is used in Section
409A) constitute deferred compensation for purposes of Section 409A (after
taking into account the exceptions listed in the prior sentence and/or any other
applicable exceptions) and (b) you are a “specified employee” (as that term is
used in Section 409A) when your employment terminates, such payments or benefits
(or portions thereof) that constitute deferred compensation payable upon a
separation from service that are to be paid or provided during the six (6) month
period following termination of your employment shall not be paid or provided
until the first business day after the date that is six (6) months following
termination of your employment or, if earlier, the first business day following
the date of your death. The payment that is made pursuant to the prior sentence
shall include the cumulative amount of any amounts that could not be paid during
the six (6) month period. Each installment payment under this Agreement shall be
treated as a separate payment as defined under Treasury Regulation
§1.409A-2(b)(2).
12.3    Except as expressly provided in this Section 12, neither you nor
Skyworks shall have the right to accelerate or to defer the delivery of the
payments to be made under this Agreement and in no event shall you have the
right to designate in which tax year a payment will be made or benefit will be
provided. Accordingly, if the sixty (60) day period during which the Release
(described in Section 8) straddles two tax years, no payments will be made to
you before the first business day of the second tax year. Notwithstanding
anything in this Agreement to the contrary, references to employment termination
in Sections 1, 2, or 4, as applicable, shall be interpreted to mean “separation
from service,” as that term is used in Section 409A of the Code and related
regulations. Accordingly, payments to be made under Sections 1, 2, or 4, as
applicable, shall not be made unless a separation from service (within the
meaning of Section 409A of the Code and related regulations) shall have
occurred.
12.4    Skyworks may withhold (or cause to be withheld) from any payments made
under this Agreement, all federal, state, city or other taxes as shall be
required to be withheld pursuant to any law or governmental regulation or
ruling.
12.5    Skyworks shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of Skyworks (the “Acquisition”), as
a condition precedent to the Acquisition, to expressly assume and agree in
writing, with a copy to you, to perform this Agreement in the same manner and to
the same extent as Skyworks would be required to perform this Agreement as if no
such succession had taken place. You acknowledge and agree, and Skyworks
acknowledges and agrees, that, without limitation to any other provision of this
Agreement which is also “material,” this provision is a material term of this
Agreement and an important clause benefiting you, to assure you that the
obligation of Skyworks to provide you with the existing benefits made available
under this Agreement, are adhered to by any successor to Skyworks, and the
provision also benefits Skyworks in that the assurance to you afforded by this
provision is an important retention incentive to have you remain in the
employment of Skyworks.
12.6    This Agreement may be modified only by a written instrument executed by
both parties.
12.7    This Agreement and any disputes hereunder shall be governed by and
construed in accordance with the internal laws of the State of California
without giving effect to any choice or conflict of law provision or rule
(whether of California or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of California.





--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Please sign both copies of this Agreement and return one to Skyworks.
Sincerely,
AGREED TO:
Skyworks Solutions, Inc.
 
/s/ Liam K. Griffin
/s/ Kris Sennesael
Liam K. Griffin
President and Chief Executive Officer
Date: 8/29/2016
 
 












--------------------------------------------------------------------------------





EXHIBIT A
Form of Release of Claims
In consideration for receiving benefits pursuant to Sections 1, 2, or 3, as
applicable, of the Change in Control/Severance Agreement dated August 29, 2016,
between you and Skyworks Solutions, Inc. (the “Company”) (the “Agreement”), you,
on behalf of yourself and your representatives, agents, estate, heirs,
successors and assigns, agree to and do hereby forever waive, release and
discharge the Company, and each of its affiliated or related entities, parents,
subsidiaries, predecessors, successors, assigns, divisions, owners,
stockholders, partners, directors, officers, attorneys, insurers, benefit plans,
employees and agents, whether previously or hereinafter affiliated in any
manner, as well as all persons or entities acting by, through, or in concert
with any of them (collectively, the “Released Parties”), from any and all
claims, debts, contracts, obligations, promises, controversies, agreements,
liabilities, demands, wage claims, expenses, charges of discrimination,
harassment or retaliation, disputes, agreements, damages, attorneys’ fees, or
complaints of any nature whatsoever, whether or not now known, suspected,
claimed, matured or unmatured, existing or contingent, from the beginning of
time until the moment you have signed this Agreement, against the Released
Parties (whether directly or indirectly), or any of them, by reason of any act,
event or omission concerning any matter, cause or thing, including, without
limiting the generality of the foregoing, any claims related to or arising out
of (i) your employment or its termination, (ii) any contract or agreement
(express or implied) between you and any of the Released Parties, (iii) any tort
or tort-type claim, (iv) any federal, state or governmental constitution,
statute, regulation or ordinance, including but not limited to the U.S.
Constitution; Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans With Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; the Fair Labor Standards Act;
any applicable Executive Order Programs; any similar state or local statutes or
laws; and any other federal, state, or local civil or human rights law, (v) any
public policy, contract or tort law, or under common law, (vi) any policies,
practices or procedures of the Company, (vii) any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation, (vii) any
claim for costs, fees, or other expenses, including attorneys’ fees incurred in
these matters, (viii) any impairment of your ability to obtain subsequent
employment, and (ix) any permanent or temporary disability or loss of future
earnings.
This Agreement includes a waiver of any rights you may have under Section 1542
of the California Civil Code, or any other similar state statutes or laws,
regarding the waiver of unknown claims.
Section 1542 states:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE EMPLOYEE DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE EMPLOYER.”
Notwithstanding the provisions of Section 1542, or any similar state statutes or
laws, and for the purpose of implementing a full and complete release and
discharge of the Released Parties, you expressly acknowledge that this Agreement
is intended to include and does include in its effect, without limitation, all
claims which you do not know or suspect to exist in your favor against the
Released Parties, or any of them, at the moment of execution hereof, and that
this Agreement expressly contemplates the extinguishment of all such claims.
BY SIGNING THIS GENERAL RELEASE, YOU REPRESENT AND AGREE THAT:
1.
YOU UNDERSTAND ALL OF ITS TERMS AND KNOW THAT YOU ARE GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

2.
YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND YOU
HAVE EITHER DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, YOU HAVE CHOSEN
NOT TO DO SO OF YOUR OWN VOLITION;






--------------------------------------------------------------------------------





3.
YOU HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF YOUR RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____ TO CONSIDER IT; AND

4.
YOU UNDERSTAND THAT YOU HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED.

Agreed:         


            


Date:




Acknowledged: SKYWORKS SOLUTIONS, INC.




By:          
    






Date:









